Opinion filed February 14, 2008 











 








 




Opinion filed February 14,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00130-CR
                                           __________
 
      SHA-RON DONTE BERRY A/K/A SHARON DONTE BERRY,
Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 252nd District Court
 
                                                       Jefferson
County, Texas
 
                                                    Trial
Court Cause No. 88059
 

 
                                                                   O
P I N I O N
The
jury convicted Sha-Ron Donte Berry a/k/a Sharon Donte Berry of aggravated
assault and assessed his punishment at confinement for thirteen years.[1] 
We affirm.




Appellant=s court-appointed counsel
has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has
provided appellant with a copy of the brief and advised appellant of his right
to review the record and file a response to counsel=s brief.  A response has not been filed.
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 
(Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Eaden v. State, 161
S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit.  We note that counsel
has the responsibility to advise appellant within five days from the date of
this opinion that appellant may file a petition for discretionary review by the
Texas Court of Criminal Appeals. Tex. R.
App. P. 48.4; Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App.
2006). Likewise, this court advises appellant that he may file a  petition for
discretionary review pursuant to Tex. R.
App. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.).
The
motion to withdraw is granted, and the judgment is affirmed.
 
 
PER CURIAM
 
February 14,
2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.
 
 
 




[1]This is the second appeal from the conviction.  In his
first appeal, the Texarkana Court of Appeals affirmed the conviction but
reversed and remanded for new punishment.  Berry v. State, 179 S.W.3d
175 (Tex. App.CTexarkana 2005, no pet.).